UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6788


JEAN B. GERMAIN,

                     Plaintiff - Appellant,

              v.

WARDEN FRANK BISHOP, JR.; BRUCE A. LILLER, Chief of Psychology;
WILLIAM BEAMAN, Director of Nursing; JANETTE CLARK; KRISTA BILAK;
WEXFORD HEALTH SOURCE, INC.,

                     Defendants – Appellees,

              and

JANEATTE SIMMONS, Psychiatry Nurse; C.O. II CODY GILPIN; CO II T.
DORCON,

                     Defendants.



Appeal from the United States District Court for the District of Maryland, at Baltimore. J.
Frederick Motz, Senior District Judge. (1:15-cv-01421-JFM)


Submitted: October 24, 2017                                 Decided: November 15, 2017


Before GREGORY, Chief Judge, and KEENAN and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jean Bernard Germain, Appellant Pro Se. Stephanie Judith Lane-Weber, Assistant
Attorney General, Baltimore, Maryland; Joseph Barry Chazen, Gina Marie Smith, Douglas
Conrad Meister, MEYERS, RODBELL & ROSENBAUM, PA, Riverdale, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jean B. Germain appeals the district court’s orders denying his motions for a

preliminary injunction and for reconsideration of that denial. We have reviewed the record

and the district court’s orders and find no abuse of discretion. See Di Biase v. SPX Corp.,

872 F.3d 224, 229 (4th Cir. 2017) (stating standard of review of order denying preliminary

injunction); U.S. ex rel. Carter v. Halliburton Co., 866 F.3d 199, 206 (4th Cir. 2017)

(stating standard of review of order denying reconsideration). We also decline Germain’s

request to reassign his case. Accordingly, we affirm the district court’s orders. We are

unpersuaded by the Appellees’ motion to dismiss the appeal, and therefore deny it. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            3